DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Busch et al., U.S. Patent Publication 2017/0051872.

As per claim 1, Busch et al. disclose a lubricant delivery system (10) configured to deliver at least one amount of at least one lubricant (para [0013]) to at least one lubricant recipient (12), the lubricant delivery system (10) comprising:
 	at least one lubricant source (16) [container];
 	at least one lubricant delivery line (20) [conduit] configured to at least partially contain the at least one amount of the at least one lubricant;
 	at least one lubricant recipient (12) [equipment]; and


As per claims 2 and 13, Busch et al. as set forth above, disclose the at least one lubricant comprises at least one of: oil, grease (para [0013]), viscous lubricating fluid, putty, and paste.

As per claims 3 and 14, Busch et al. as set forth above, disclose the at least one lubricant recipient (12) comprises a pumping mechanism (abstract, para [0022]).

As per claims 4 and 15, Busch et al. as set forth above, disclose the pumping mechanism (12) comprises the at least one sensing device (40) (fig. 1).

As per claims 5 and 16, Busch et al. as set forth above, disclose the at least one sensing device (40) comprises at least one of: a resistance temperature detector, a thermometer, a motion detector, a timer, a velocity measuring device, a flow meter, an infrared sensor, a laser, a thermal scanner, a thermowell, a thermocouple, a thermistor, a resistance thermometer, a pyrometer, a pressure transducer, a digital gauge, a densimeter, and a Langmuir probe (paras [0022-0024]).

As per claims 6 and 17, Busch et al. as set forth above, disclose the at least one operating condition of the at least one lubricant recipient comprises at least one of: a temperature of at least one portion of the at least one lubricant recipient, a stroke count of the at least one lubricant recipient, a revolution count of the at least one lubricant recipient, an amount of lubricant used by the at least one lubricant recipient, and an operating time of the at least one lubricant recipient (paras [0023, 0024]).

As per claim 7, Busch et al. as set forth above, disclose the at least one lubricant source (16) comprises at least one of: a storage tank, a reservoir, a container (para [0012]), and a blending apparatus.

As per claim 8, Busch et al. as set forth above, disclose the at least one lubricant recipient (12) comprises at least one of: a pressure pump (Summary, para [0022]), a piece of farming equipment, a mining apparatus, a petrochemical system, one or more rear-end automotive bearings, one or more wheel bearings, one or more trailer bearings, one or more auger bearings, one or more crankshafts, one or more pinion shafts, and one or more cam bearings.

As per claims 9 and 18, Busch et al. as set forth above, disclose the lubricant delivery system further comprises at least one computing device (22) [control system] (para [0017]) communicatively coupled to the at least one sensing device (40) (para [0022, 0023]).

As per claim 10, Busch et al. as set forth above, disclose the at least one computing device (22) is connected to at least one of: the at least one lubricant source and the at least one sensing device (40) via at least one signal line (42).

As per claim 11, Busch et al. disclose a method for using a lubricant delivery system (10) to deliver at least one amount of at least one lubricant (para [0013]) from at least one lubricant source (16) to at least one lubricant recipient (12) based at least partially on at least one operating condition (para [0022]) of the at least one lubricant recipient (12), wherein the lubricant delivery system (10) comprises: the at least one lubricant source (16), at least one lubricant delivery line (20) configured to at least partially contain the at least one amount of the at least one lubricant, the at least one lubricant recipient 
 	detecting at least one operating condition (paras [0023-0025]) of the at least one lubricant recipient (12) via the at least one sensing device (12).

As per claim 12, Busch et al. disclose the method further comprises: presenting the at least one operating condition to at least one user (paras [0017, 0018]); and
 	receiving at least one input from the at least one user, wherein the at least one input is configured to make at least one adjustment to at least one aspect of at least one lubricant delivery process to the at least one lubricant recipient (12) (paras [0017, 0018]).

As per claim 19, Busch et al. disclose the method further comprises:
comparing, via the at least one computing device (22), the at least one operating condition of the at least one lubricant recipient to at least one predetermined standard (paras [0023-0025]).  Examiner interprets the computing device [control system] (22) is used to compare detected rotations of the gear in the pump to a predetermined standard in order to adjust the amount of lubrication dispensed (para [0023]).

As per claim 20, Busch et al. disclose the method further comprises:
 	determining, via the at least one computing device (22), whether the at least one operating condition of the at least one lubricant recipient (12) is within a tolerable deviation of the at least one predetermined standard (para [0023]); and
 	 initiating, via the at least one computing device (22), at least one adjustment to at least one aspect of at least one lubricant delivery process to the at least one lubricant recipient (12) (para [0023]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK KENNETH BUSE whose telephone number is (571)270-3139. The examiner can normally be reached 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.K.B/Examiner, Art Unit 3654